PER CURIAM.
Pursuant to our prior decision in Sotolongo v. State, 530 So.2d 514 (Fla. 2d DCA 1988), in which we reversed the trial court’s denial of a motion to suppress evidence filed by appellant’s codefendant, and because the facts in both cases are indistinguishable, the denial of appellant’s motion to suppress evidence is reversed. We reject the state’s argument that the “good faith” exception to the warrant requirement enunciated in United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), should apply.
LEHAN, A.C.J., and FRANK and PARKER, JJ., concur.